MEMORANDUM ***
Terri Baker appeals pro se the district court’s summary judgment for defendant in her Title VII action, 42 U.S.C. §§ 2000e to 2000e-17, alleging sexual harassment and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, see Kohler v. Inter-Tel Technologies, 244 F.3d 1167, 1171 (9th Cir.2001), and we affirm.
Upon our review of the record, including Baker’s deposition testimony, we conclude that the district court did not err by granting summary judgment to defendant on Baker’s claim of sexual harassment. See Harris v. Forklift Sys., Inc., 510 U.S. 17, 22-23, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993); Brooks v. City of San Mateo, 229 F.3d 917, 924 (9th Cir.2000).
Because the record established that Baker successfully challenged any suspensions or other disciplinary actions through the union grievance process, the district court did not err by granting summary judgment to defendant on her retaliation claim. See Brooks, 229 F.3d at 929-30.
AFFIRMED.

 disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.